Name: Council Regulation (EEC) No 2333/92 of 13 July 1992 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  research and intellectual property
 Date Published: nan

 Avis juridique important|31992R2333Council Regulation (EEC) No 2333/92 of 13 July 1992 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines Official Journal L 231 , 13/08/1992 P. 0009 - 0021COUNCIL REGULATION (EEC) No 2333/92 of 13 July 1992 laying down general rules for the description and presentation of sparkling wines and aerated sparkling winesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March on the common organization of the market in wine(1) , and in particular Article 72 (1) and 79 (2) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3309/85 of 18 November 1985 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines(2) , has been substantially amended: whereas, following a number of successive consolidations of the Community rules on wine, and in particular the consolidation of the general rules for the description and presentation of wines and grape musts covered by Regulation (EEC) No 2392/89(3) , it is appropriate, for reasons of logic and clarity, also to consolidate Regulation (EEC) No 3309/85; Whereas the purposes of description and presentation should always be to provide potential final consumers and public bodies responsible for organizing and supervising the marketing of the products concerned with sufficiently clear and accurate information to enable them to form an opinion of the products; whereas rules should therefore be drawn up to ensure that this purpose is served; Whereas, in the case of descriptive items, a distinction should be made between mandatory information needed to identify a sparkling or aerated sparkling wine and optional information designed mainly to indicate the intrinsic qualities of a product or to distinguish it sufficiently from other products in the same category which compete with it on the market; Whereas it is important to draw up a full list of mandatory information and define the conditions under which this information may be used in the description of sparkling wines or aerated sparkling wines; Whereas information on the alcoholic strength by volume of sparkling wines and aerated sparkling wines appears necessary in order to describe on the labelling the nature of the product and thus to facilitate consumer choice; whereas provision shall therefore be made that a compulsory indication of the actual alcoholic strength by volume be given for the products in question; Whereas various terms are traditionally used in the Community for the sales description of quality sparkling wines; whereas, in order to assist final consumers in their choice, it should be provided that the sales description of these products should consist of one of these terms, without the term Sekt being allowed to serve indirectly as a geographical description of a sparkling wine; Whereas experience indicates the need to specify that for the purpose of informing the consumers of sparkling and aerated sparkling wines of the product type as determined by the residual sugar content only the information required under Community rules is permitted on the labelling; Whereas, in order to facilitate the marketing of the said products, it should be left to the parties concerned to choose which optional information they wish to include, without provision of an exhaustive list; whereas the choice of optional information should nevertheless be restricted to details which are not inaccurate or liable to create confusion in the minds of final consumers or others for whom the information is intended; Whereas it inspires a degree of confidence in the consumer if the various stages in the manufacture of a quality sparkling wine produced in a specified region, hereinafter called 'quality sparkling wine psr', i.e. cultivation of the grapes, the wine-making process, the growth of the wine and the process of secondary fermentation, have been monitored by the same natural of legal person; whereas it is necessary to ensure that the quality sparkling wines psr produced in this way can be distinguished by a specific term from other sparkling wines; Whereas the special provisions relating to the quality wines produced in specified regions, hereinafter called 'quality wines psr', were laid down by Regulation (EEC) No 823/87(4) ; whereas those provisions have been amended so as to establish precise rules for the use of names of specified regions in the description of quality wines psr, including quality sparkling wines psr; whereas in accordance with those rules, only the geographical name of a wine-growing area which produces wine possessing special quality characteristics may be used to designate a quality sparkling wine psr; whereas those rules also provide that the name of a specified region may be combined with details concerning the method of manufacture or the type of product; whereas, in order to protect such traditional descriptions which are used for other types of products of specific origin, the term crÃ ©mant should be reserved for certain quality sparkling wines psr manufactured in France and Luxembourg; whereas to enable manufacturers of sparkling wines who have traditionally used the term crÃ ©mant to describe their sparkling wines to adjust gradually to the abovementioned rules there should be provision for a derogation from those rules during a transitional period; Whereas, in order to establish conditions for fair competition on the market in sparkling wines and aerated sparkling wines, special rules should be laid down for the use of certain optional items of information of a prestigious nature which may enhance the value of products so described; whereas provision should also be made for additional rules to be laid down at Community level by means of implementing provisions; Whereas, on the one hand, a producer or vendor normally has no difficulty in demonstrating the accuracy of the information on the label to the competent authorities; whereas, on the other hand, those authorities do not always have direct access to the information sources of the producer or vendor; whereas, therefore, in order to increase the effectiveness of action by the authorities responsible for monitoring and controlling compliance with Community provisions in the sprakling wine sector, provision should be made to enable the said authorities, under the procedures applicable in the Member State in which they perform their duties, to require, where appropriate in cooperation with the competent authorities of the other Member States, the producer or vendor responsible for the information carried on the label to furnish proof of the accuracy of the terms used in the description; whereas provision should also be made that terms whose accuracy cannot be proved should be ragarded as not complying with Community provisions; Whereas, bearing in mind the international obligations of the Community and the Member States regarding protection of registered designations of origin or geographical descriptions of wines, it should be laid down that the use of terms relating to a production method may not refer to the name of a geographical unit unless the product concerned may be designated by that name; Whereas the characteristic features of sparkling and aerated sparkling wines are determined principally by natural and technical factors which are important from the start of cultivation of the vine and the wine-making process; whereas, therefore, in order to ensure uniform treatment of these products, conditions should be defined - as for wine - under which the name of the Member State or third country concerned or the adjective derived from that name may be used in combination with the name of the product; Whereas it must be possible within the Community for sparkling wines and aerated sparkling wines to be described in each of the official languages of the Communities in order to guarantee compliance with the principle of free movement of goods throughout the Community; whereas, however, it is necessary for mandatory information to be provided in such a way that final consumers can understand it, even when it appears on the label in a language which is not the official language of their country; whereas the names of geographical units should appear solely in the official language of the Member State in which the sparkling wine was produced, so that the sparkling wine thus designated circulates only under its traditional name; whereas, in view of the particular difficulties of understanding information given in Greek, since it is not written in the Roman alphabet, repetition of such information in one or more other official languages of the Communities should be authorized; Whereas the presentation of sparkling and aerated sparkling wines traditionally includes special devices, such as methods of closure, which distinguish these products from other beverages; whereas rules should therefore be laid down regarding the appearance of these special devices; Whereas for the purposes of consumer information it should be specified that packages containing bottles of sparkling or aerated sparkling wine put up for sale should have labelling meeting the requirements of the Community rules; whereas, however exceptions may be made in the case of specific packages containing small quantities of those wines; Whereas, in order to establish conditions for fair competition between the various sparkling wines and aerated sparkling wines, anything in the description or presentation of such wines likely to confuse or mislead those for whom the information is intended should be prohibited; whereas similar prohibitions should be laid down for brand names used to describe sparkling wines or aerated sparkling wines; Whereas experience has shown that it is important to provide that the geographical name designating a specified region for a quality sparkling wine psr must be sufficiently precise to avoid any possibility of confusion; Whereas for the sake of effective protection of geographical names used for the description of one of these products, those provisions prohibit, for the description and presentation of such a product, the use of brand names containing words identical to a geographical name used to describe another wine unless that sparkling wine is entitled to that name; whereas the application of these provisions has shown that there are well-known brand names corresponding to the identity of the original holder or of the original provider of the name, which have been registered and used for at least 25 years before the date of official recognition of the geographical name in question by the producer Member State; whereas such brand names should be allowed to continue to be used; Whereas sparkling wines and aerated sparkling wines are competing on the market with other sparkling beverages; whereas, therefore, provisions should be adopted to avoid confusion between the various categories of products; whereas, since the risk of confusion is particularly great if certain official languages of the Communities, especially those derived from Latin, are employed, use of composite names including the words 'sparkling wine' should be allowed only in the case of a traditional practice permitted by the Member State of production on the date of entry into force of this Regulation; Whereas provision should be made for the adoption of transitional arrangements to facilitate the change-over from national to Community rules on description and presentation, in particular so that products which comply with the national rules on description and presentation applying before the entry into force of this Regulation, but not with the new Community rules may be marketed, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation lays down general rules for the description and presentation of: (a) the sparkling wines defined in item 15 of Annex I to Regulation (EEC) No 822/87, produced in the Community; (b) the aerated sparkling wines defined in item 16 of Annex I to Regulation (EEC) No 822/87, originating in the Community; (c) the sparkling wines defined in Article 2 of Council Regulation (EEC) No 2391/89 of 24 July 1989, defining certain products in the wine sector falling within CN codes 2009 and 2204 and originating in third countries(5) ; (d) the aerated sparkling wines defined in Article 2 of Regulation (EEC) No 2391/89, originating in third countries. The sparkling wines referred to in (a) shall comprise: - the sparkling wines referred to in Article 1, second paragraph, (a) of Council Regulation (EEC) No 2332/92 of 13 July 1992 on sparkling wines produced in the Community(6) , - the quality sparkling wines referred to in Article 1, second paragraph, (b) of Regulation (EEC) No 2332/92, and - the quality sparkling wines produced in specified regions (quality sparkling wines psr) referred to in Article 1, second paragraph, (c) of Regulation (EEC) No 2332/92. 2. The rules referred to in paragraph 1 shall apply to the description of the products there indicated: (a) on labels; (b) in registers and in the accompanying and other documents prescribed by Community legislation, hereinafter called 'official documents', other than customs documents; (c) in commercial documents, particularly in invoices and delivery notes; and (d) in advertising material in so far as special provision is made for such purpose in this Regulation. 3. The rules referred to in paragraph 1 shall apply to the presentation of the products there indicated in respect of: (a) containers, including the closure; (b) labelling; (c) packaging. 4. The rules referred to in paragraph 1 shall apply to products held for sale and to products put on the market. Article 2 For the purposes of this Regulation: - 'labelling' means all references, symbols, illustrations and marks or any other description which serve to distinguish the product and which appear on the same container, including the closure, tags attached to the container and the sheathing covering the neck of bottles, - 'packaging' means protective wrappings, such as paper, straw envelopes of all kinds, cartons and cases, used in the transport of one or more containers and/or for presenting them with a view to sale to the final consumer, - 'producer' of a product referred to in Article 1 (1) means the natural or legal person or group of persons by whom or on whose behalf production is carried out, - 'production' means the processing of fresh grapes, grape musts and wines into a product referred to in Article 1 (1). TITLE I Description Article 3 1. In the case of the products referred to in Article 1 (1), the description on the labelling shall include the following information: (a) the name under which the product is sold, in accordance with Article 5 (2); (b) the nominal volume of the product; (c) the type of product, in accordance with Article 5 (3); (d) the actual alcoholic strength by volume, in accordance with implementing provisions to be determined. 2. In the case of the products referred to in Article 1 (1) (a) and (b), the description on the labelling shall include, in addition to the information specified in paragraph 1: - the name or business name of the producer or of a vendor established in the Community, and - the names of the local administrative area or part of such area, and Member State in which the abovementioned person's head office is situated, in accordance with Article 5 (4) and (5). Where the label features the name or business name of the producer and where production takes place in a different local administrative area, part of such area or Member State from that referred to in the second indent of the first subparagraph, the information referred to therein shall be supplemented by the name of the local administrative area or part of such area where production was carried out and, if production took place in another Member State, by the name of that Member State. 3. In the case of the products referred to in Article 1 (1) (c) and (d), the description on the labelling shall include the following information in addition to the information specified in paragraph 1: (a) the name or business name of the importer and the names of the local administrative area and Member State in which the importer's head office is situated; (b) the name or business name of the producer and the names of the local administrative area and third country in which the producer's head office is situated, in accordance with Article 5 (4) and (5). 4. The description on the labelling shall include additional information in the following cases: - in the case of products produced from wines originating in third countries, as referred to in Article 68 of Regulation (EEC) No 822/87, the description on the labelling shall indicate that the product has been produced from imported wines and shall specify the third country in which the wine used in constituting the cuvÃ ©e originated, - in the case of quality sparkling wines psr, the name of the specified region in which the grapes used to make the product were harvested shall be given on the labelling, - in the case of quality sparkling wines of the aromatic type referred to in Article 1, second paragraph, (b) of Regulation (EEC) No 2332/92, the description on the labelling shall include either the name of the vine variety from which they were obtained or the words 'produced from aromatic varieties of grape'. Article 4 1. In the case of the products referred to in Article 1 (1), the description on the labelling may be supplemented by other particulars, provided that: - they are not liable to mislead the persons for whom the information is intended, particularly as regards the mandatory information specified in Article 3 and the optional information specified in Article 6, - where appropriate, the provisions of Article 6 are observed. 2. For the purposes of monitoring and control in the sparkling wine sector, the competent authorities on the matter may, with due regard to the general rules of procedure adopted by each Member State, require of the producer or vendor referred to in Article 3 (2) first paragraph, first indent, proof of the accuracy of the information, used for the description concerning the nature, identity, quality, composition, origin or provenance of the product concerned or of the products used in its production. Where such a request is made by: - the competent authority of the Member State in which the producer or vendor is established, proof shall be required directly of such persons by that authority, - the competent authority of another Member State, that authority shall provide the competent authority of the country in which the producer or vendor is established, within the framework of direct cooperation between them, with all the information necessary to enable the latter authority to acquire such proof; the requesting authority shall be informed of the action taken as a result of its request. If the competent authorities find that such proof is not povided, the information in question shall be regarded as not complying with this Regulation. Article 5 1. The items of information specified in Article 3: - shall appear together within the same visual field on the container, and - shall be presented in clear, legible and indelible characters which are large enough to stand out well from the background on which they are printed and to be distinguished clearly from all other written or pictorial matter. The compulsory information on the importer may, however, be featured outside the visual field in which the other compulsory items of information appear. 2. The sales description referred to in Article 3 (1) (a) shall be indicated by one of the following expressions: (a) in the case of a sparkling wine referred to in Article 1, second paragraph, (a) of Regulation (EEC) No 2332/92, 'sparkling wine'; (b) in the case of a quality sparkling wine referred to in Article 1, second paragraph, (b) of Regulation (EEC) No 2332/92 other than referred to in (d) of this paragraph, 'quality sparkling wine' or 'Sekt'; (c) in the case of quality sparkling wine psr referred to in Article 1, second paragraph, (c) of Regulation (EEC) No 2332/92: - 'quality sparkling wine produced in a specified region' or 'quality sparkling wine psr', or 'Sekt bestimmter Anbaugebiete' or 'Sekt b.A.', or - a specific traditional term chosen from among those referred to in Article 15 (2) of Regulation (EEC) No 823/87 by the Member State in which production took place and contained on a list to be drawn up, or - one of the names of the specified regions of quality sparkling wines psr referred to in Article 15 (7) third subparagraph of Regulation (EEC) No 823/87, or - two of these expressions used in combination; (d) in the case of a quality sparkling wine of the aromatic type referred to in Article 1, second paragraph, (b) of Regulation (EEC) No 2332/92, 'quality aromatic sparkling wine'; (e) in the case of sparkling wine originating in a third country: - 'sparkling wine', or - 'quality sparkling wine' or 'Sekt', where the conditions laid down for the production of such wine have been recognized as equivalent to those set out in Title III of Regulation (EEC) No 2332/92. For such sparkling wines the sales description shall be accompanied by a reference to the third country in which the grapes uses were harvested, fermented and made into sparkling wine. Where the products used to produce the sparkling wine were obtained in a country other than that in which production took place, the indication of the country of production pursuant to Article 3 (3) must stand out clearly from all the indications shown on the labelling; (f) in the case of an aerated sparkling wine originating in the Community or in a third country, 'aerated sparkling wine'. If the language used for this item of information does not indicate that carbon dioxide has been added, the words 'obtained by the addition of carbon dioxide' shall be added to the labelling in accordance with arrangements to be determined. 3. Product type as determined by the residual sugar content referred to in Article 3 (1) (c) shall be indicated by one of the following terms understandable in the Member State or third country of destination in which the product is offered for direct human consumption: - 'extra brut' or 'extra herb': if the residual sugar content is between 0 and 6 grams per litre, - 'brut' or 'herb': if the residual sugar content is less than 15 grams per litre, - 'extra dry', 'extra trocken' or ' extra seco': if the residual sugar content is between 12 and 20 grams per litre, - 'sec', 'trocken', 'secco' or 'asciutto', 'dry', 'toer', 'Ã ®Ã §Ã ±ueÃ ²' or 'seco': if the residual sugar content is between 17 and 35 grams per litre, - 'demi-sec', 'halbtrocken', 'abboccato', 'medium-dry', 'halvtoer', 'Ã §Ã ¬ssÃ ®Ã §Ã ±Ã ¯Ã ²', 'semi seco' or 'meio seco': if the residual sugar content is between 33 and 50 grams per litre, - 'doux', 'mild', 'dolce', 'sweet', 'soed', 'Ã £Ã «Ã µÃ ªÃ ½Ã ²', 'dulce' or 'doce': if the residual sugar content is more than 50 grams per litre. If the residual sugar content of the product justifies the use of two of the terms specified in the first subparagraph, the producer or importer must choose to use one such term only. Notwithstanding Article 3 (1) (c), for quality sparkling wines of the aromatic type and for quality sparkling wines of the aromatic type produced in specified regions as referred to in Article 1, second paragraph, (b) and (c) of Regulation (EEC) No 2332/92, indication of the type of product as referred to in the first subparagraph may be replaced by indication of the residual sugar content expressed in grams per litre as determined by analysis. No information other than that specified in the first and third subparagraphs may be used on the labelling to indicate the product type as determined by the residual sugar content. 4. The name or business name of the producer and the names of the local administrative area, or part of such area, and State in which the producer's head office is situated shall be given: - either in full, - or in the case or products produced in the Community, in code provided that the name or business name of the person or group of persons other than the producer involved in the commercial distribution of the product, and the local administrative area, or part of such area, and Member State in which the head office of such person or group is situated, are given in full. 5. Where the name of a local administrative area or part of such area features on the label, either to indicate where the producer or another person involved in the commercial distribution of the product has his head office or to indicate where production took place, and those particulars include the name of a specified region within the meaning of Article 3 of Regulation (EEC) No 823/87 other than that which may be used to describe the product in question, that name shall be given by means of a code. However, Member States my lay down other appropriate measures for the descriptionn of products produced in their territory, in particular as regards the size of the characters used, which shall be such as to avoid any confusion regarding the geographical origin of the wine. 6. The expressions used to indicate the production method may be prescribed by the implementing provisions. Article 6 1. The name of a geographical unit other than a specified region, and smaller than a Member State or a third country, may be used only to supplement the description of: - a quality sparkling wine psr, - a quality sparkling wine to which the implementing provisions have given the name of such a geographical unit, or - a sparkling wine originating in a third country the conditions for whose production are recognized as equivalent to those laid down in Title III of Regulation (EEC) No 2332/92 for a quality sparkling wine bearing the name of a geographical unit. Use of such a name shall be allowed only if: (a) it conforms to the rules of the Member State or third country in which the sparkling wine was produced; (b) the geographical unit in question is defined exactly; (c) all the grapes from which the product was obtained came from that geographical unit, with the exception of the products contained in tirage liqueur or expedition liqueur; (d) in the case of a quality sparkling wine psr, the geographical unit is situated within the specified region whose name the wine bears; (e) in the case of quality sparkling wines, the name of that geographical unit is not laid down for describing a quality sparkling wine psr. Notwithstanding clause (c) of the second subparagraph, Member States may authorize use of the name of a geographical unit smaller than a specified region to supplement the description of a quality sparkling wine psr if at least 85 % of the product was obtained from grapes harvested in that unit. 2. The name of a vine variety may be used only to supplement the description of a product referred to in Article 1 (1): - at (a), or - at (c) where the conditions for its production are recognized as equivalent to those laid down in Title III of Regulation (EEC) No 2332/92. The name of a vine variety or a synonym of that name may be indicated only if: (a) the cultivation of that variety and the use of the products obtained therefrom conform to Community provisions or to the provisions of the third country in which the grapes used were harvested; (b) that variety appears on a list to be adopted by the Member State in which the products used for constituting the cuvÃ ©e were obtained; in the case of quality sparkling wines psr, that list shall be drawn up pursuant to Article 4 (1) of Regulation (EEC) No 823/87 or to Article 18 (1) of Regulation (EEC) No 2332/92; (c) the name of that variety cannot be confused with the name of a specified region or geographical unit used to describe another wine produced in the Community or imported; (d) the product was obtained entirely from the variety in question, with the exception of the products contained in tirage liqueur or expedition liqueur, and if the variety has a preponderant effect on the nature of the product in question. Notwithstanding the second subparagraph, producer Member States may: - authorize use of the name of one vine variety if at least 85 % of the grapes from which the product was obtained came from that variety, with the exception of the products contained in tirage liqueur or expedition liqueur, and if that variety has a preponderant effect on the nature of the product in question, - authorize use of the name of two vine varieties if all the grapes from which the product was obtained came from those two varieties, with the exception of the products contained in tirage liqueur or expedition liqueur, and if the blend of those two varieties has a preponderant effect on the nature of the product in question, - limit such use to certain names of vine varieties referred to in the second subparagraph. 3. The expression 'bottle-fermented' may be use only to describe: - a quality sparkling wine psr, - a quality sparkling wine, or - a sparkling wine originating in a third country the conditions for whose production are recognized as equivalent to those laid down in Title III of Regulation (EEC) No 2332/92. Use of the expression referred to in the first subparagraph shall be allowed only if: (a) the product was made sparkling by a second alcoholic fermentation in the bottle; (b) the length of the production process, including ageing in the undertaking where the product was made, reckoned from the start of the fermentation process designed to make the cuvÃ ©e sparkling, has not been less than nine months; (c) the process of fermentation designed to make the cuvÃ ©e sparkling and the presence of the cuvÃ ©e on the lees lasted at least 60 days; (d) the product was separated from the lees by filtering in accordance with the racking method or by disgorging. 4. The expressions 'bottle-fermented by the traditional method' or 'traditional method' or 'classical method' or 'classical traditional method' and any expressions resulting from a translation of them may be used only to describe: - a quality sparkling wine psr, - a quality sparkling wine, or - a sparkling wine originating in a third country the conditions for whose production are recognized as equivalent to those laid down in Title III of Regulation (EEC) No 2332/92. Use of one of the expressions referred to in the first subparagraph shall be allowed only if the product: (a) was made sparkling by a second alcoholic fermentation in the bottle; (b) stayed without interruption in contact with the lees for at least nine months in the same undertaking from the time when the cuvÃ ©e was constituted; (c) was separated from the lees by disgorging. 5. An expression relating to a method of production which includes the name of a specified region or of another geographical unit, or a term derived from either of these, may be used only to describe: - a quality sparkling wine psr, - a quality sparkling wine, or - a sparkling wine originating in a third country the conditions for whose production are recognized as equivalent to those laid down in Title III of Regulation (EEC) No 2332/92. Such expressions may be used only to describe a product entitled to one of the geographical ascriptions referred to in the first subparagraph. However reference to the method of production known as 'mÃ ©thode champenoise' may, if such a usage were traditional, be used together with an equivalent expression relating to that method of production for five wine-growing years from 1 September 1989 for wines not entitled to the registered designation 'Champagne'. Furthermore, use of an expression referred to in the third subparagraph shall not be permitted unless the conditions referred to in the second subparagraph of paragraph 4 are complied with. 6. In the case of quality sparkling wines psr which fulfil the conditions laid down in the second subparagraph of paragraph 4: (a) the term 'Winzersekt' shall be reserved for quality sparkling wines psr produced in Germany which are: - produced from grapes harvested in the same vineyard, including producer groups, where the producer, as defined in Article 5 (4), makes into wine grapes intended for the preparation of quality sparkling wines psr, - marketed by the producer referred to in the first indent and made available with labels indicating the vineyard, the vine variety and the year. On the basis of the procedure laid down in Article 83 of Regulation (EEC) No 822/87 additional conditions may be imposed on use of the term 'Winzersekt' and on use of equivalent terms in other Community languages. In accordance with the same procedure a Member State may be authorized to lay down special and, in particular, more restrictive arrangements. The terms referred to in the preceding subparagraphs may be used only in the language of origin; (b) the term 'crÃ ©mant' shall be reserved for quality sparkling wines psr made in France or Luxembourg: - to which this term has been applied, in combination with the name of the specified region, by the Member State in which the wine was made, and - which were produced in accordance with special rules laid down for their manufacture by the abovementioned Member States. However, for five wine-growing years from 1 September 1989 the term 'crÃ ©mant', in French or in translation, may be used to describe a sparkling wine which was traditionally thus described on that date. 7. The vintage year may be used only in the description of: - a quality sparkling wine psr, - a quality sparkling wine, or - a sparkling wine originating in a third country the conditions for whose production are recognized as equivalent to those laid down in Title III of Regulation (EEC) No 2332/92. Reference to the vintage year shall be allowed only if at least 85 % of the product was obtained from grapes harvested in the year in question, with the exception of the products contained in tirage liqueur or expedition liqueur. However, Member States may prescribe that the vintage year may be given for quality sparkling wines psr produced in their territory only if the product was obtained entirely from grapes harvested in the year in question, with the exception of the products contained in tirage liqueur or expedition liqueur. 8. Reference to superior quality shall be allowed only in the case of: - a quality sparkling wine psr, - a quality sparkling wine, or - a sparkling wine originating in a third country the conditions for whose production are recognized as equivalent to those laid down in Title III of Regulation (EEC) No 2332/92. 9. The name of a Member State of third country, or the adjective derived from that name, may not be used in combination with the sales description referred to in Article 5 (2) unless the product is produced in the territory of that Member State or third country and is made exclusively from grapes harvested and processed into wine in that same territory. 10. The description of a product referred to in Article 1 (1) may not be supplemented by a reference or a symbol relating to a medal or prize obtained after taking part in a competition, or to any other distinction, unless they have been awarded, by an official body or a body officially recognized for the purpose, to a given quantity of the product in question. 11. The terms 'Premium' or 'Reserve' may be used only to supplement: - the term 'quality sparkling wine', or - one of the terms referred to in Article 5 (2) (c). 12. Where necessary, the implementing provisions may lay down: (a) conditions for the use of: - the expression referred to in paragraph 8, - terms relating to a manufacturing method other than those referred to in praragraphs 3 to 6, - expressions referring to the specific characteristics of the vine varieties from which the product in question is made; (b) a list of the expressions referred to at (a). Article 7 The information specified: - in Article 3 shall be given in one or more of the official languages of the Communities so that the final consumer can easily understand each of these items of information, - in Article 4 shall be given in one or more of the official languages of the Communities. In the case of products put on the market in their territory, Member States may allow this information to be given also in a language other than an official language of the Communities where the use of such language is traditional and customary in the Member State concerned or in a part of its territory. However: (a) in the case of quality sparkling wines psr and quality sparkling wines, only the official language of the Member State in whose territory production took place shall be used: - for the name of the specified region, as referred to in the second subparagraph of Article 3 (2), - for the name of another geographical unit, as referred to in Article 6 (1), in the case of the aforementioned products produced in Greece, such information may be repeated in one or more other official languages of the Communities; (b) in the case of products originating in third countries: - the use of an official language of the third country in which production took place shall be allowed, provided that the information specified in Article 3 (1) is also given in an official language of the Communities, - the translation of some of the information specified in Article 4 into an official language of the Communities may be governed by implementing provisions; (c) in the case of products originating in the Community and intended for export, the information referred to in Article 3 (1) given in an official language of the Communities may be repeated in another language. Article 8 1. In the case of the products referred to in Article 1 (1), the description in the registers kept by producers, in official documents and, where an accompanying document is not made out, in commercial documents, shall include at least: - the mandatory information specified in Article 3 (1) (a) and (c) and, as appropriate, in Article 3 (2) or (3), - the information specified in Article 6, in so far as it appears of is intended to appear on the labelling. The description in registers kept by persons other than producers shall include at least the information referred to in the first subparagraph. In such cases, the information referred to in the second indent may be replaced in the registers by the number of the accompanying document and the date on which it was made out. 2. The information referred to in paragraph 1 shall be given in accordance with Articles 4, 5 and 6. TITLE II Presentation Article 9 The containers used for the production and storage of the products referred to in Article 1 (1) shall be marked in indelible writing in such a way as to enable the supervisory authority to identify their contents rapidly by reference to registers or equivalent documents. However, in the case of containers with a nominal volume not exceeding 60 litres which are filled with the same product and stored together in the same batch, the batch as a whole may be marked instead of the individual containers, provided that the batch is clearly separated from other batches. Article 10 1. The products referred to in Article 1 (1) may be held for sale or put on the market only in glass bottles which: (a) are closed with: - a mushroom-shaped stopper made of cork or other material permitted to come into contact with foodstuffs, held in place by a fastening, covered, if necessary, by a cap and sheathed in foil completely covering the stopper and all or part of the neck of the bottle, - any other suitable closure in the case of bottles with a nominal content not exceeding 0,20 litres, and (b) bear labelling conforming to the provisions of this Regulation. The closing device referred to in the first and second indents of point (a) of the first subparagraph may not be covered by a capsule or foil manufactured on the basis of lead. 2. In so far as labelling is not governed by this Regulation it may be governed by implementing provisions, in particular as regards: (a) the positioning of labels on containers; (b) the minimum size of labels; (c) the arrangement on labels of the various items comprising the description; (d) the size of the characters on labels; (e) the use of symbols, illustrations and brand names. Article 11 1. Without prejudice to paragraph 2, where the packaging of a product referred to in Article 1 (1) bears one or more items of information referring to the product packed in it, such items of information must comply with the provision of this Regulation. 2. Where containers containing a product referred to in Article 1 (1) are presented for sale to the final consumer in a package, it must be labelled in accordance with this Regulation. The arrangements for avoiding excessive strictness in the case of special packagings containing small quantities of the products referred to in Article 1 (1), on their own or with other products, shall be adopted under the procedure laid down in Article 83 of Regulation (EEC) No 822/87. TITLE III General provisions Article 12 Without prejudice to Article 7 (1), each Member State shall accept the description and presentation of products referred to in Article 1 (1) which originate in other Member States and are put on the market in its territory, provided that such description and presentation conform to Community rules and are allowed pursuant to this Regulation in the Member State in which the product was produced. Article 13 1. The description and presentation of the products referred to in Article 1 (1) and any form of advertising for such products must not be incorrect or likely to cause confusion or to mislead the persons to whom they are addressed, particularly as regards: - the information laid down in Articles 3 and 6; this shall also apply if the information is used in translation or with a reference to the actual provenance or with additions such as 'type', 'style', 'method', 'imitation', 'brand' or similar, - the characteristics of the products, and in particular their nature, composition, alcoholic strength by volume, colour, origin, provenance or quality, the vine variety, vintage year or nominal volume of the containers, - the identify and status of the natural of legal persons or group of persons who have been or are involved in the production or commercial distribution of the produce in question. The geographical name designating a specified region for a quality sparkling wine psr must be sufficiently precise and familiarly linked to the area of production so that, taking account of the existing situations, confusion may be avoided. 2. Where the description, presentation and advertising of the products referred to in Article 1 (1) are supplemented by brand names, such brand names may not contain any words, syllables, signs or illustrations which: (a) are likely to cause confusion or mislead the persons to whom they are addressed within the meaning of paragraph 1; or (b) are liable to be confused with all or part of the description of a table wine, a quality wine produced in a specified region, including a quality sparkling wine psr or an imported wine whose description is governed by Community provisions or with the description of any other product referred to in Article 1 (1), or are identical to the description of any such product, unless the products used for constituting the cuvÃ ©e of the sparkling wine in question are entitled to such description or presentation. 3. Notwithstanding paragraph 2 (b), the holder of a well-known registered brand name for a product referred to in Article 1 (1) which contains wording that is identical to the name of a specified region or the name of a geographical unit smaller than a specified region may, even if he is not entitled to use such a name pursuant to paragraph 2, continue to use that brand name where it corresponds to the identifty of its original holder or of the original provider of the name, provided that the brand name was registered at least 25 years before the official recognition of the geographical name in question by the producer Member State in accordance with Article 1 (3) of Regulation (EEC) No 823/87 as regards quality wines psr and that the brand name has actually been used without interruption. Brand names complying with the conditions of the first subparagraph may not be invoked against the use of the name of geographical units used to describe a quality wine psr. Article 14 1. The sales descriptions set out in Article 5 (2) shall be used only for the products referred to in Article 1 (1). However, Member States may allow the term 'sparkling wine' to be used in the form of a composite name to describe a beverage falling within CN code 2206 00 91 obtained by alcoholic fermentation of a fruit or another agricultural raw material where use of those composite names is traditional, pursuant to legislation in force on 29 November 1985. 2. The composite names referred to in the second subparagraph of paragraph 1 shall be indicated on the labelling in characters of the same type and colour and of a height which enables them to stand out clearly from other information. Article 15 1. Quality sparkling wines psr may be put on the market only on condition that the name of the specified region to which they are entitled is marked on the cork and that the bottle carries a label from the time it leaves the place of preparation. However, as regards labelling, exceptions may be permitted provided that appropriate controls are ensured. 2. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 16 1. Products referred to in Article 1 (1) whose description or presentation does not conform to the provisions of this Regulation or the detailed rules adopted for its implementation may not be held for sale or put on the market in the Community or exported. However, in the case of products intended for export, derogations from the provisions of this Regulation may: - be authorized by the Member States where the legislation of the importing third country so requires, - be provided for in the implementing provisions in cases not covered by the first indent. 2. The Member State on whose territory the product whose description or presentation does not conform to the provisions referred to in paragraph 1 is located shall take the necessary steps to impose penalties in respect of infringements committed, according to their gravity. The Member State may however grant an authorization for the product to be held for sale, put on the market in the Community or exported, provided that its description or presentation is changed to conform to the provisions referred to in paragraph 1. Article 17 Transitional arrangements shall be adopted in the implementing provisions concerning: - the putting on the market of products whose description and presentation do not conform to the provisions of this Regulation, - the use of stocks of labels or other labelling accessories printed or manufactured before 1 September 1986. Article 18 1. Regulation (EEC) No 3309/85 is hereby repealed. 2. References to the repealed Regulation shall be construed as references to this Regulation and should be read in accordance with the correlation table set out in the Annex. Article 19 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1992, except for the second subparagraph of Article 10 (1), which shall apply from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Council The President J. GUMMER (1) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EEC) No 1756/92 (OJ No L 180, 1. 7. 1992, p. 27). (2) OJ No L 320, 29. 11. 1985, p. 9. Regulation as last amended by Regulation (EEC) No 3899/91 (OJ No L 368, 31. 12. 1991, p. 9). (3) OJ No L 232, 9. 8. 1989, p. 13. Regulation as last amended by Regulation (EEC) No 3897/91 (OJ No L 368, 31. 12. 1991, p. 5). (4) OJ No L 84, 27. 3. 1987, p. 59. Regulation as last amended by Regulation (EEC) No 3896/91 (OJ No L 368, 31. 12. 1991, p. 3). (5) OJ No L 232, 9. 8. 1989, p. 10. (6) See page 1 of this Official Journal. ANNEX Correlation table Regulation (EEC) No 3309/85 Present Regulation Article 1 Article 2, first indent Article 2, second indent Article 5, (4), first subparagraph Article 5, (4), first subparagraph Article 3 Article 4 Article 5, (1) Article 5, (2) Article 5, (3) Article 5, (4), second subparagraph Article 5, (5) Article 5, (6) Article 6, (1) Article 6, (2) Article 6, (3) Article 6, (4) Article 6, (5) Article 6, (5a) Article 6, (6) Article 6, (7) Article 6, (8) Article 6, (9) Article 6, (10) Article 6, (11) Article 7 Article 8 Article 9 Article 10 Article 11 Article 12 Article 13 Article 14 Article 14a Article 15 Article 16 Article 17 - Article 18 Article 1 Article 2, first indent Article 2, second indent Article 2, third indent Article 2, fourth indent Article 3 Article 4 Article 5, (1) Article 5, (2) Article 5, (3) Article 5, (4) Article 5, (5) Article 5, (6) Article 6, (1) Article 6, (2) Article 6, (3) Article 6, (4) Article 6, (5) Article 6, (6) Article 6, (7) Article 6, (8) Article 6, (9) Article 6, (10) Article 6, (11) Article 6, (12) Article 7 Article 8 Article 9 Article 10 Article 11 Article 12 Article 13 Article 14 Article 15 Article 16 - Article 17 Article 18 Article 19